Appeal by the employer and carrier from an award of the Workmen’s Compensation Board for permanent partial disability. The sole question presented is whether claimant’s injury arose out of and in the course of his employment. Claimant was first employed about May 1, 1953, as an assistant kennel manager at the employer’s dog kennels in New York State. Claimant was required to live near the kennel premises so that he would be available for 24 hour duty, and he moved his household goods from his home in New Jersey to a house provided by the employer. On July 1, 1953, claimant gave the employer a month’s notice of his intention to resign. It was agreed that July 27, 1953, would be the last day of claimant’s employment, and on that day he was told by his superior: “Go home and pack and I will see you in the morning.” Claimant went to the house provided by the employer, and while engaged in packing his household goods preparatory to their removal back to New Jersey, he was injured. Claimant’s actual work at the kennels may have terminated before his injury, but his activities in connection with preparing to leave and removing his goods from the premises provided by the employer were necessitated by and were incidental to the employment. There *616is evidence to sustain the finding of the board that claimant’s injuries arose out of and in the course of his employment. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.